Exhibit 10.1

 

LOGO [g289774g1103035930645.jpg]

 

Matthew Foulston    November 2, 2016 2540 W 118th Terrace    Leawood, KS 66211
  

Dear Matthew,

We are pleased to offer you the role of Executive Vice President & Chief
Financial Officer, TreeHouse Foods, Inc. We have a unique opportunity and
believe that you will make substantial contributions to our success at TreeHouse
Foods (THS). Following are the details of our offer:

 

  •   As EVP & Chief Financial Officer, you will report to the Chairman & Chief
Executive Officer, and have your office in our Oak Brook, Illinois Corporate
Headquarters.

 

  •   Your initial salary will be $570,000 annually. Your salary will be
reviewed at the same time as our other executive team members’, with your first
review in March 2018.

 

  •   You will participate in our Annual Incentive Plan at the 90% (of base
salary) target level. Annual payments can range from 0-200% of your target
depending upon company and personal performance. Your participation in the
Incentive Plan will be prorated based on start date for the 2016 plan year.

 

  •   You will be eligible to participate in our Equity and Incentive Plan. The
value of your annual grant will be $1,350,000. In 2016, you will receive an
initial grant with a value of $499,500, representing the prorated amount for the
time from your start date until our regular annual grant date of March 31. This
initial grant will be comprised of 50% stock options and 50% restricted stock
units and it will be issued on the last day of the month in which you start. In
March 2017, you will receive a second grant with a full annual value. The
specific make up of this annual grant will be determined by the Compensation
Committee of the Board of Directors and it will be consistent with the grants of
our other senior officers. Historically the grants have been comprised of a
combination of stock options, restricted stock units and performance restricted
stock units. Documents outlining the grants will be provided to you shortly
after your employment date. As with all participants, all future grants are
subject to Compensation Committee approval. I will be happy to provide you more
explanation about our programs should you have questions.

 

  •   On the last day of the month you start employment at TreeHouse, you will
receive a grant of $220,000 in Restricted Stock Units (RSUs). These RSUs will
vest 33% on the first anniversary of the grant date, and 33%% on the second
anniversary of the grant date, and 34% on the third anniversary of the grant
date.

TreeHouse Foods, Inc. * 2021 Spring Road, Suite 600 * Oak Brook, IL 60523



--------------------------------------------------------------------------------

  •   On the last day of the month you start employment at TreeHouse, you will
receive a cash payment of $304,817.

 

  •   You will be eligible for our Executive Homeowner Relocation Assistance
Program. Additionally, we will provide six months of temporary living support
should you require it.

 

  •   You will be eligible for an annual perquisite allowance of $10,000. This
will be paid in January 2017 and annually thereafter.

 

  •   You will be eligible for our employee benefits programs, summaries of
which are enclosed.

 

  •   You will be eligible for four weeks of vacation annually.

 

  •   This offer is conditional upon your passing our normal background check
and drug screen.

 

  •   In your position it is common to have an employment agreement which covers
certain terms of employment, responsibilities, severance provisions and
post-employment restrictions. Attached is an agreement which basically mirrors
the agreement currently in place for Dennis Riordan and other executives.

Matthew, we look forward to working with you in this important role and having
you as a member of our team. All of us who have met you believe that you will
find a home at TreeHouse and become a key member of our organization. Please
call us if you have questions.

 

Regards,      Signature of Acceptance

/s/ Lori G. Roberts

    

/s/ Matthew Foulston                                 11/2/16

Lori G. Roberts      Matthew Foulston                                          
   Date Sr. Vice President, Human Resources     